953 A.2d 653 (2008)
288 Conn. 908
Darren HUMPHREY
v.
GREAT ATLANTIC AND PACIFIC TEA COMPANY, INC.
No. 18181.
Supreme Court of Connecticut.
Decided July 9, 2008.
James R. Fogarty, Greenwich, in support of the petition.
The plaintiff's petition for certification for appeal from the Appellate Court, 107 Conn.App. 796, 946 A.2d 889 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly decline to apply the mode of operation rule as articulated in Meek v. Wal-Mart Stores, Inc., 72 Conn.App. 467, 806 A.2d 546, cert. denied, 262 Conn. 912, 810 A.2d 278 (2002), to this slip and fall case?"
The Supreme Court docket number is SC 18181.